 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MITCHELL GARRAWAY,                                      1:17-cv-00533-DAD-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    JACQUILINE CIUFO, et al.,                               (Document# 30)

15                        Defendants.
16

17           On January 2, 2019, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent Plaintiff

20   pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                          1
 1          In the present case, Plaintiff argues that the facility where he is incarcerated has remained

 2   on lockdown for much of 2018, preventing him from earning wages to purchase supplies needed to

 3   litigate this action and visiting the law library to make copies, conduct research, and devise legal

 4   strategy. Plaintiff also seeks counsel to act as custodian for discovery. While these conditions

 5   make it challenging for Plaintiff to litigate his case, they do not make Plaintiff’s case exceptional

 6   under the law. At this stage of the proceedings, the court cannot find that Plaintiff is likely to

 7   succeed on the merits. While the court has found that “based on its screening of Plaintiff’s

 8   Complaint and applying the liberal standards of construction required in pro se cases, see Hebbe v.

 9   Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (noting court’s ‘obligation where the petitioner is

10   pro se, particularly in civil rights cases, to construe the pleadings liberally and to afford the

11   petitioner the benefit of any doubt’), that Plaintiff has pleaded sufficient factual content to state a

12   plausible claim for relief,” these findings are not a determination that Plaintiff is likely to succeed

13   on the merits. (ECF No. 11 at 5:11-15, adopted by ECF No. 12.) The legal issue in this case --

14   whether defendants failed to protect Plaintiff from harm -- is not complex. Moreover, based on a

15   review of the record in this case, the court finds that Plaintiff can adequately articulate his claims.

16   Thus, the court does not find the required exceptional circumstances, and Plaintiff’s motion shall

17   be denied without prejudice to renewal of the motion at a later stage of the proceedings.

18          For the foregoing reasons, Plaintiff=s motion for the appointment of counsel is HEREBY

19   DENIED, without prejudice.

20
     IT IS SO ORDERED.
21

22      Dated:     January 9, 2019                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                        2
